DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 01/06/2021 is acknowledged. In light of persuasive arguments, new grounds of rejection are set forth below and this office-action is non-final. Claims 1-9 are examined on the merits in this office action.  

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 01/06/2021 is considered and signed IDS form is attached.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Oono et al. (US 2014/0242333 A1 cited in IDS) in view of Nakamura et al. (WO 2016/042837 A1) or alternatively Ojiri et al. (WO 2014/126235 A1). It is noted that when utilizing Nakamura et al. and Ojiri et al., the disclosures of the reference are based on US 2017/0088753 A1 and US 2015/0380692 A1 respectively which are an English language equivalent of the references. Therefore, the paragraph numbers cited with respect to Nakamura et al. and Ojiri et al. are found in US ‘583 and US ‘692 respectively.

Regarding claims 1-3 and 6-8, Oono et al. disclose a packing material for a power storage device (i.e. a battery packing material) comprising a base material protective layer 17, a base material 11, a first adhesive layer 12, a metal foil layer 13 (barrier layer), a second adhesive layer 15 and a sealant layer 16 in this order (see Abstract, Figure 1 and paragraph 0028). The base material protective layer 17 comprises an isocyanate curing agent (see 
Oono et al. do not disclose presently claimed relation between maximum value A absorbance and maximum value B absorbance.
Nakamura et al. disclose a laminate useful as protective film of batteries, i.e. a battery packaging material (see paragraph 0067). The laminate is aged after production, wherein the aging conditions are room temperature to 100 C for 12 to 240 hours and adhesion strength is achieved during aging (see paragraph 0066).
In light of motivation for using aging conditions of room temperature to 100 C for 12 to 240 hours for production of laminate disclosed by Nakamura et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to age the battery packaging material of Oono et al. at temperature and time, including those used in the present invention, in order to improve adhesion strength, and thereby arrive at the claimed invention.
Oono et al. in view of Nakamura et al. disclose battery packaging material that is aged after production, wherein aging conditions are room temperature to 100 C for 12 to 240 hours where it would have been obvious to one of ordinary skill in the art to use the aging conditions including those utilized in the present invention (see Table 1 of specification). Further, a base material protective layer 17, a base material 11, a first adhesive layer 12, a metal foil layer 13 (barrier layer), a second adhesive layer 15 and a sealant layer 16 of Oono et al. are identical to that presently claimed. Given that the battery packaging material and aging conditions of Oono et al. in view of Nakamura et al. are identical to that utilized in the present invention, it is obvious or inherent that Oono et al. in view of Nakamura et al. has presently claimed relation between maximum value A absorbance and maximum value B absorbance.
Alternatively, Ojiri et al. disclose a laminate used as battery packaging material (see Abstract and paragraph 0130). For increasing adhesion of each layer in the laminated. An aging treatment can be conducted at temperature of about 30 to 100 C for 1 to 200 hours (see paragraph 0132).
In light of motivation for using aging treatment of about 30 to 100 C for 1 to 200 hours for production of laminate disclosed by Ojiri et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to age the battery packaging material of Oono et al. at temperature and time, including those used in the present invention, to improve adhesion of each layer, and thereby arrive at the claimed invention.
Oono et al. in view of Ojiri et al. disclose battery packaging material that is aged after production, wherein aging conditions are about 30 to 100 C for 1 to 200 hours where it would have been obvious to one of ordinary skill in the art to use aging conditions including those utilized in the present invention (see Table 1 of specification). Further, a base material protective layer 17, a base material 11, a first adhesive layer 12, a metal foil layer 13 (barrier layer), a second adhesive layer 15 and a sealant layer 16 of Oono et al. are identical to that presently claimed. Given that the battery packaging material and aging conditions of Oono et al. 

Regarding claim 9, Oono et al. disclose a power storage device (i.e. battery) prepared by sealing the contents for a power storage device such as a positive electrode, a negative electrode and electrolyte solutions (see paragraphs 0315-0316). The positive electrode, the negative electrode and electrolyte solutions read on a battery element that are sealed (housed) in a packaging material.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Oono et al. (US 2014/0242333 A1 cited in IDS) in view of Nakamura et al. (WO 2016/042837 A1) or alternatively Ojiri et al. (WO 2014/126235 A1) as applied to claim 1 above, further in view of Yamazaki et al. (US 6,632,538 B1).

Regarding claims 4 and 5, Oono et al. in view of Nakamura et al. or Ojiri et al. disclose packaging material for a power storage device (i.e. a battery packing material) as set forth above. Oono et al. in view of Nakamura et al. or Ojiri et al. do not disclose the battery packaging material which is used by printing an ink on at least a portion of the surface of the protective layer. Oono et al. in view of Nakamura et al. or Ojiri et al. do not disclose the battery packing material comprises an information-carrying portion composed of an ink on at least a portion of the surface of the protective layer. 
Yamazaki et al. disclose a battery case comprising a laminated sheet comprising a first base film layer 1a as an outermost layer (see Abstract and Figure 1). On the outermost layer trade name, direction for use or precautionary statement can be printed, i.e. information-carrying portion (see col. 66, lines 62-66).  While Yamazaki et al. do not disclose printing an ink or 
In light of motivation for using outermost layer having trade name, direction for use or precautionary statement printed disclosed by Yamazaki et al. described above, it therefore would have been obvious to one of the ordinary skill in the art to use battery packaging material which is used by printing an ink on at least a portion of the surface of base material protective layer or battery packing material which comprises an information-carrying portion composed of an ink on at least a portion of the surface of base material protective layer in Oono et al. in view of Nakamura et al. or Ojiri et al. in order to provide information about trade name, direction for use or precautionary statement, and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered persuasive arguments, new grounds of rejections are set forth above. All arguments are moot in light of new grounds of rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787